Title: To James Madison from William Stevens, [ca. 9–23 May 1816]
From: Stevens, William
To: Madison, James


        
          Ba[r]nstable Gaol, [ca. 9–23] May 1816.
        
        Humbly Sheweth, William Stevens of Ba[r]nstable in the county of Ba[r]nstable, and Commonwealth of Massachusetts, Mariner, that he is now confined in prison, in the common goal of said county, on an

execution of the suit of the United States for the sum of eight thousand four hundred dollars, together with upwards of one hundred dollars costs, that being utterly destitute of property, and depending solely upon his personal labor for the support of himself & family, it is wholly out of his power to pay these sums or any part thereof. He further represents, that this judgment was rendered against him for penalties on alledged violations of the laws of the United States, whereupon he saith, that he was employed in the coasting business and lives near a small harbor called Oyster Island harbor, that one William Basset, who formerly lived in the same vicinity, but who had been absent many years, arrived in said harbor as master of a schooner partly laden with sugars, calling the said vessel and cargo his own property, that your petitioner was wholly unacquainted with the bad character of said Basset, who, it afterwards appeared, was extremely infamous and had piratically obtained said vessel and cargo in the West Indies; that your petitioner, solely from friendly motives, assisted said Basset in landing said property, without being at all conscious of the criminality of his own conduct in rendering such assistance. He further states that suits were instituted by William Otis Esq. Collector for the port of Barnstable against your petitioner and a great many other persons, for very heavy penalties; that said Otis called on him for information and he thereupon freely and truly disclosed to said Otis all the circumstances of said transaction within his Knowledge, and being afterwards called as a witness in behalf of the Government, on the trial of said causes, he freely and truly gave his testimony therein; that your petitioner received strong and explicit assurances from Mr. Otis that the suit against him should be withdrawn, that being wholly unacquainted with the forms of proceeding and relying upon the word of Mr. Otis, he did not employ any counsel to defend said suit against him, or to apply in legal form to the Secretary of the Treasury for a remission; still as he had received such assurances from the collector, and as several years had elapsed since the prosecution, he presumed that the proceedings again[s]t him had been withdrawn by the prosecutor, untill a few days since, when he was suddenly arrested on said execution. He is now advised that the only means of relief from perpetual and hopeless imprisonment, are to be sought in the power and mercy of the Executive. Your petitioner does frankly and truly declare that ever since he has been sensible of the criminality of the transaction, into which he was most unfortunately led by said Basset, he has never ceased to lament his participation in that Affair, and he humbly trusts, that his future integrity and good Conduct will evince the sincerity of his repentance. He further states that he has a wife and several young children dependent upon him, who by this severe calamity are plunged into a state of extreme distress. Wherefore he doth most earnestly pray, that the power of the Executive may be mercifully interposed in his behalf, that the

further penal consequences of his offence may be pardoned, that he may be restored to liberty, and once more placed in a situation, where by hard labor and honest industry he can procure a subsistence for himself, and provide for the wants of his distressed and helpless family.
        
          William Stevens
        
      